                         Case 2:17-cv-03117-JCM-GWF Document 24 Filed 11/30/18 Page 1 of 3




                     1   Deverie J. Christensen
                         Nevada State Bar No. 6596
                     2   Phillip C. Thompson
                         Nevada State Bar No. 12114
                     3   JACKSON LEWIS P.C.
                         3800 Howard Hughes Pkwy, Suite 600
                     4   Las Vegas, Nevada 89169
                         Tel: (702) 921-2460
                     5   Email: christensend@jacksonlewis.com
                         Email: phillip.thompson@jacksonlewis.com
                     6   Attorneys for Defendant
                         Bellagio, LLC
                     7
                     8
                     9                                  UNITED STATES DISTRICT COURT

                10                                            DISTRICT OF NEVADA

                11         JORGE ROSALES,                                       Case No. 2:17-cv-03117-JCM-GWF

                12                         Plaintiff,
                                                                               STIPULATION AND ORDER FOR
                13                  vs.                                        EXTENSION OF TIME FOR
                                                                               DEFENDANT TO FILE ITS REPLY IN
                14         BELLAGIO, LLC, a Nevada corporation;                SUPPORT OF ITS MOTION FOR
                           ROE Business Organizations I-X; and DOE             SUMMARY JUDGEMENT
                15         INDIVIDUALS I-X, inclusive,
                                                                               [FIRST REQUEST]
                16                         Defendants.

                17
                                  Pursuant to Local Rules IA 6-1, IA 6-2, and 7-1, all parties hereby stipulate to extend the
                18
                         time for Defendant to file its Reply in Support of its Motion for Summary Judgment (ECF No. 20).
                19
                         This is the parties’ first requires to extend this deadline. This request is sought in good faith and not
                20
                21       for purposes of undue delay.

                22           I.      RELEVANT FACTS
                23                Discovery in this matter closed September 21, 2018 after two previous extensions were
                24
                         requested and granted due to the scheduling of depositions and the parties not having transcripts
                25
                         necessary to proceed with preparing dispositive motions. ECF Nos. 17 and 19. Defendant timely
                26
                         filed its Motion for Summary Judgment on October 22, 2018 (ECF No. 20), with Plaintiff’s
                27
                28       response due November 12, 2018. The parties agreed to a two-week extension for Plaintiff to

Jackson Lewis P.C.
    Las Vegas
                         Case 2:17-cv-03117-JCM-GWF Document 24 Filed 11/30/18 Page 2 of 3




                     1   respond to the Motion for Summary Judgment, which the Court granted, setting Plaintiff’s deadline

                     2   for November 26, 2018. ECF No. 22. Plaintiff timely filed its response on November 26, 2018.
                     3   ECF No. 23. Defendant now seeks a similar two-week extension of time to file its reply.
                     4
                            II.      REASON FOR REQUEST
                     5
                                  The extension is necessary because of Defense counsels’ extremely heavy workload across
                     6
                         multiple courts during the month of December. This includes, but it not limited to, dispositive
                     7
                     8   motion briefing in another case pending before this Court, multiple mediations and an early neutral

                     9   evaluation session, including briefing, in the United States District Court for the District of Nevada

                10       in Reno, Nevada, and class decertification briefing in the United States District Court for the
                11       Western District of Missouri. This does not include Defense counsel conducting their normal course
                12
                         of business including witness interviews, written discovery, and depositions in litigation pending
                13
                         in various state and federal courts, including travel.
                14
                                  Therefore, the parties agree that an extension of time is appropriate and stipulate that
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                            2
    Las Vegas
                         Case 2:17-cv-03117-JCM-GWF Document 24 Filed 11/30/18 Page 3 of 3




                     1   Defendant shall have up to and including December 28, 2018, to file its reply in support of its

                     2   motion for summary judgment.
                     3            Dated this 30th day of November, 2018.
                     4
                         KEMP & KEMP                                           JACKSON LEWIS P.C.
                     5
                     6
                         /s/ Victoria L. Neal                                  /s/ Phillip C. Thompson
                     7   James P. Kemp Bar, No. 6375                           Deverie J. Christensen, Bar No. 6596
                     8   Victoria L. Neal, Bar No. 13382                       Phillip C. Thompson, Bar No. 12114
                         7435 W. Azure Dr., Ste. 110                           3800 Howard Hughes Parkway, Ste. 600
                     9   Las Vegas, Nevada 89130                               Las Vegas, Nevada 89169

                10       Attorneys for Plaintiff                               Attorneys for Defendant
                         Jorge Rosales                                         Bellagio, LLC
                11
                12
                13                                                   ORDER

                14       IT IS SO ORDERED:
                15
                                 December 4, 2018
                16       Dated: ___________________                  ________________________________________
                                                                     UNITED STATES DISTRICT COURT
                17                                                   MAGISTRATE JUDGE GEORGE W. FOLEY
                18
                19
                         4829-6897-7281, v. 1
                20
                21
                22
                23
                24
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                           3
    Las Vegas
